Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 05/02/2022 are entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 recites “a refrigerant moving tube connected to the evaporator to introduce the refrigerant into the evaporator” However the moving tube as disclosed is the connection from the evaporator to the compressor (further confirmed in dependent claim 19). Therefor the moving tube does not introduce the refrigerant into the evaporator but allows egress of the refrigerant therefrom. Thus there is no disclosure of the currently claimed arrangement.
Claims 17-20 are rejected for their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2007/0289321), in view of Morrison (US 2,559,367), and in view of Knatt et al (US 2018/0142932).
Regarding claim 1, Kang discloses a refrigerator comprising:
a main body (2) including an inner case (2c) forming a storage compartment (R) and an outer case (2a) disposed at an outer side of the inner case; and
a cold air supplier ([0058]) to supply cold air to the storage compartment, the cold air supplier including a compressor (56) compressing a refrigerant, a condenser (58) condensing the compressed refrigerant, a decompressor ([0058] “capillary tube”) expanding the condensed refrigerant, an evaporator (60b) disposed at a rear of the storage compartment to evaporate the expanded refrigerant, and a refrigerant moving tube connecting the evaporator to the compressor through which the evaporated refrigerant is moved to the compressor so that the refrigerant is recirculated (although not shown it is required as part of a closed circuit refrigeration cycle to connect the evaporator to the compressor and therefor the “moving tube” is included),
wherein the evaporator (60b) includes:
an evaporator refrigerant tube, and
a heat insulating material (62) filling about the evaporator to cover where the refrigerant tube and moving tube are connected to each other (as understood from figure 3 the extension from the evaporator 60b to the compressor 56 is through the insulation 62).
Further regarding the moving tube and connection between said moving tube and evaporator Morrison is provided. Morrison discloses a refrigerator including an evaporator (E or EE) including a refrigerant tube such that the refrigerant introduced into the evaporator flows therethrough, and connected to a refrigerant moving tube (F or G). Morrison further discloses pressure regulators 11 and 12 delineating between the evaporator(s) and moving tube(s) in order to regulate suction pressure. It would have been obvious to one of ordinary skill to have provided Kang with the moving tube connection and/or pressure regulators of Morrison in order to provide connection between the evaporator and compressor and/or regulate suction pressure.
Kang lacks a case for the evaporator, but does provide for the evaporator to be embedded in the heat insulating material.
Knatt discloses an evaporator case (case frame 140, 150, 160, and 170 shown in figure 2); 
an evaporator refrigerant tube (200) disposed inside the evaporator case,
a refrigerant moving tube (210) penetrated through the evaporator case and connected to the evaporator refrigerant tube at an inside of the evaporator case (shown in at least figures 7, 8, and 13 the moving tube 210 passes into the case to connect to the evaporator tube 200 at an elbow connection), and
a heat insulating material (710; [0032]) filled inside of the evaporator case to cover a first connected portion between the evaporator refrigerant tube and the refrigerant moving tube to prevent the refrigerant from leaking through the first connected portion ([0032] and [0036] describe the filling with insulation including polyurethane which acts to seal the space and therefor prevents/reduces leaks).
It would have been obvious to one of ordinary skill in the art to have provided Kang with the case and insulation fill of Knatt in order to reduce or eliminate extraneous heat transfer at the back side of the evaporator ([0037]) further Kang provides mere schematical representation of the evaporator therefor one of ordinary skill in the art looking to make or use the device would necessarily selection from known prior art evaporator arrangements, like that of Knatt.
Regarding claim 2, Kang as modified discloses the evaporator case is coupled to a rear wall of the storage compartment (shown in figure 3 of Kang provides for the evaporator at the rear wall, as modified by Knatt the case is therefor similarly coupled to the rear wall).
Regarding claim 3, Kang and Knatt disclose a plate (120 of Knatt) forming one side of the case that faces the storage compartment (as 120 of Knatt is provided for heat exchange with fluid it is analogous to the surface of Kang that exchanges heat with the fluid within passage A), and
the evaporator refrigerant tube and the refrigerant moving tube are coupled to each other on the plate (Knatt figure 8 provides for the 90 degree elbow connection on the plate).
Regarding claim 4, Kang and Knatt disclose the plate is made of a metal material (Knatt discloses the plate 120 is made of plated copper [0028]).
Regarding claim 5, Kang and Knatt disclose the evaporator case includes a frame (140, 150, 160, and 170 of Knatt shown in figure 2) having an opening formed in a middle thereof; the opening includes a first open side that is open toward the main body, and second open side that is open toward the storage compartment and is coupled with the plate (120 of Knatt) to be covered by the plate).
Regarding claim 7, Kang discloses a cold air passage (A) configured for cold air supplied from the cold air supplier to circulate in the storage compartment (R); and a partition plate (70) installed inside the storage compartment to from the cold air passage.
Regarding claim 8, Kang discloses the partition plate includes a first partition part (70) facing the rear wall of the storage compartment and a second partition part (part to which lead like 86 extends) bent from the first partition part and extended while facing an upper wall of the storage compartment.
Regarding claim 9, Kang discloses the rear wall of the storage compartment is formed with an opening (70h) that allows the plate to be exposed to an inside of the storage compartment, and the cold air passage includes a first section having a part formed between the first partition part (70) and the plate (of evaporator 60b) and a remaining part formed between the first partition part (70) and the rear wall of the storage compartment, the first section includes a cold air inlet (extending form fan 82).
Regarding claim 10, Kang disclose the cold air passage (A) includes a second section formed between the second partition part (identified as portion to which lead line 86 extends) and the upper wall of the storage compartment and including a cold air outlet (the terms inlet and outlet are a matter of perspective; as the air is exiting the refrigerated space R it is an air outlet). Alternatively the examiner takes official notice that top outlet air distribution in refrigerators is old and well known. Therefor it would have been obvious to reverse the flow direction in the arrangement of Kang in order to advantageously utilize the natural tendency of the cold air to fall forming a closed circuit.
Regarding claim 11, Kang discloses the cold air supplier further comprises a fan (82) installed in the second section of the cold air passage.
Regarding claim 12, Kang discloses a machine room disposed at a lower side of the storage compartment and in which the compressor is disposed (56), wherein one end part of the refrigerant moving tube connected to the compressor is exposed to an outside of the evaporator by passing through the evaporator case (as the moving tube connects to the compressor which is outside of the case the moving tube must pass therethrough; further Morrison further shows the moving tube extending into the machine room to connect to the compressor).
Regarding claim 13, Kang discloses the decompressor includes a capillary tube connecting the evaporator to the condenser ([0058] “capillary”).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2007/0289321), in view of Morrison (US 2,559,367), in view of Knatt et al (US 2018/0142932), and in further view of Jeong et al (US 5,727,859).
Regarding claim 6, Kang discloses the storage compartment (R) includes a rear wall, wherein the frame (provided by Knatt) includes a first end part defining a circumference of the first open side; a second end part defining a circumference of the second open side (frame 140, 150, 160, and 170 as shown in figure 2 includes first and second end parts on the first and second open sides). Knatt further discloses a groove and protrusion mounting (grooves 172, 174, 175, and 178 receive raised edges or protrusions 182, 184, 186, and 188; [0034]-[0035]).
Kang as modified lacks that the storage compartment rear wall includes protrusions and the frame of the evaporator includes a coupling groove to receive said protrusions. Jeong discloses an evaporator frame/case (100 and 200 form a frame/case for the evaporator) an extension part extending from the second part of an evaporator frame, the extension part having a coupling groove (as shown in figure 5 a groove is present between 1b and 200) to which the coupling protrusion (protrusion from 4 in figure 5 is shown between 1b and 200) is coupled. It would have been obvious to one of ordinary skill in the art to have provided Kang with the groove/protrusion as taught by Jeong in order to secure the evaporator with increased manufacturing productivity and simplification (1:64-67 of Jeong).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2007/0289321), in view of Morrison (US 2,559,367), in view of Knatt et al (US 2018/0142932), and in further view of Wilson et al (US 2018/0120017).
Regarding claim 14, Kang discloses the capillary tube connects to the inlet of the evaporator ([0058]), Knatt provides for the evaporator case having an inlet connection (220) within the case, but does not show a capillary tube. To remedy the ambiguity of where one of skill may provide a capillary tube, Wilson is provided. Wilson discloses a capillary (112 and 126; figures 7 and 8 show location; [0059] discloses capillary) passing through an evaporator case (121; connection extends from capillary within case to 128 which is external to the case) and is connected to the evaporator tube (122) at the inside of the evaporator case (121). 
It has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I) (E). 
In the instant case, and as per (1), it should be noted that the capillary is necessarily between the outlet of the condenser and inlet of the evaporator. As per (2), based on the above, one of ordinary skill in the art would recognize that there are only three potential solutions to locating the capillary: fully outside of the case, fully within the case, and crossing the envelope of the case. As per (3), one of ordinary skill in the art would recognize that the location would have not yielded unpredictable results, since the capillary still serves to depressurize refrigerant routed to the evaporator would not change the principles of operation of the prior art, nor would it render the prior art inoperable for its intended purpose. As per (4), one of ordinary skill in the art would recognize that the location of the capillary connection within the case serves to protect the connection.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the capillary as taught by Wilson, as a matter of trying a finite number of predictable solutions, in order to expand the refrigerant, without yielding unpredictable results.
Further regarding the heat insulating material, Knatt provides for the filling of the case and as discussed in claim 1 would similarly aid leak prevention.
	
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2007/0289321), in view of Morrison (US 2,559,367), in view of Knatt et al (US 2018/0142932), in view of Wilson et al (US 2018/0120017), and in further view of Jung (US 7,040,118).
Regarding claim 15, Kang discloses the capillary tube but is silent concerning the capillary passing through the case. Jung discloses a refrigerator including a capillary tube (104) connect between a condenser (205) and evaporator (203) by is exposed outside of the evaporator. It would have been obvious to one of ordinary skill in the art to have provided Kang with the capillary of Jung in order to exchange heat with the suction line and/or as Kang does not illustrate a routing of the capillary one of ordinary skill would necessarily look to prior art solutions to make or use the invention such as the solution provided by Jung.
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2007/0289321), in view of Knatt et al (US 2018/0142932), and in further view of Jeong et al (US 5,727,859).
Regarding claims 16 and 19, Kang discloses a refrigerator comprising:
a main body (2) including an inner case (52c) and an outer case (52a) disposed at an outer side of the inner case to form an external appearance of the refrigerator;
a storage compartment (R) formed in the inner case and having a from side that is open (at door 54b);
a door (54b) configured to open or close the open front side of the storage compartment;
an evaporator (60b) disposed between a rear wall of the storage compartment (70) and the outer case (52a) to generate cold air through heat exchange with a refrigerant introduced to the evaporator; and
a refrigerant moving tube connected to the evaporator to introduce the refrigerant into the evaporator (it is necessary as is well understood in the art refrigerant to be introduced to the evaporator; ultimately in a closed circuit any component introduces refrigerant into another),
wherein the evaporator includes:
a refrigerant evaporator tube ([0056])
a heat insulating material in which the evaporator is located (shown in figure 3 the evaporator is within insulation).
Kang is silent concerning mounting technique of the evaporator and lacks that the storage compartment rear wall includes protrusions and the frame of the evaporator includes a coupling groove to receive said protrusions. Jeong discloses an evaporator frame/case (100 and 200 form a frame/case for the evaporator) an extension part extending from the second part of an evaporator frame, the extension part having a coupling groove (as shown in figure 5 a groove is present between 1b and 200) to which the coupling protrusion (protrusion from 4 in figure 5 is shown between 1b and 200) is coupled. It would have been obvious to one of ordinary skill in the art to have provided Kang with the groove/protrusion as taught by Jeong in order to secure the evaporator with increased manufacturing productivity and simplification (1:64-67 of Jeong).
Kang lacks a case for the evaporator, but does provide for the evaporator to be embedded in the heat insulating material.
Knatt discloses an evaporator case (case frame 140, 150, 160, and 170 shown in figure 2); 
an evaporator refrigerant tube (200) disposed inside the evaporator case,
a refrigerant moving tube (210) penetrated through the evaporator case and connected to the evaporator refrigerant tube at an inside of the evaporator case, such that a first portion is within the case and a second portion is located outside of the case (shown in at least figures 7, 8, and 13 the moving tube 210 passes into the case to connect to the evaporator tube 200 at an elbow connection), and
a heat insulating material (710; [0032]) filled inside of the evaporator case to cover a first connected portion between the evaporator refrigerant tube and the refrigerant moving tube to prevent the refrigerant from leaking through the first connected portion ([0032] and [0036] describe the filling with insulation including polyurethane which acts to seal the space and therefor prevents/reduces leaks).
It would have been obvious to one of ordinary skill in the art to have provided Kang with the case and insulation fill of Knatt in order to reduce or eliminate extraneous heat transfer at the back side of the evaporator ([0037]) further Kang provides mere schematical representation of the evaporator therefor one of ordinary skill in the art looking to make or use the device would necessarily selection from known prior art evaporator arrangements, like that of Knatt.
Regarding claim 17, Kang discloses the rear wall of the storage compartment is formed with a rear wall opening (70h), the evaporator (60b) further comprising a plate (52h; Knatt provides the analogous plate 120 for heat exchange) forming one side of the evaporator case that faces the rear wall of the storage compartment and exposed to an inside of the storage compartment through the rear wall opening.
Regarding claim 18, Kang and Knatt disclose the plate is made of a metal material (Knatt discloses the plate 120 is made of plated copper [0028]), and the refrigerant tube is disposed on the plate to come in contact with the plate (shown in figure 5 of Knatt).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2007/0289321), in view of Knatt et al (US 2018/0142932), in view of Jeong et al (US 5,727,859), and in further view of Wilson et al (US 2018/0120017).
Regarding claim 20, Kang discloses the capillary tube connects to the inlet of the evaporator ([0058]), Knatt provides for the evaporator case having an inlet connection (220) within the case, but does not show a capillary tube. To remedy the ambiguity of where one of skill may provide a capillary tube, Wilson is provided. Wilson discloses a capillary (112 and 126; figures 7 and 8 show location; [0059] discloses capillary) passing through an evaporator case (121; connection extends from capillary within case to 128 which is external to the case) and is connected to the evaporator tube (122) at the inside of the evaporator case (121). 
It has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I) (E). 
In the instant case, and as per (1), it should be noted that the capillary is necessarily between the outlet of the condenser and inlet of the evaporator. As per (2), based on the above, one of ordinary skill in the art would recognize that there are only three potential solutions to locating the capillary: fully outside of the case, fully within the case, and crossing the envelope of the case. As per (3), one of ordinary skill in the art would recognize that the location would have not yielded unpredictable results, since the capillary still serves to depressurize refrigerant routed to the evaporator would not change the principles of operation of the prior art, nor would it render the prior art inoperable for its intended purpose. As per (4), one of ordinary skill in the art would recognize that the location of the capillary connection within the case serves to protect the connection.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the capillary as taught by Wilson, as a matter of trying a finite number of predictable solutions, in order to expand the refrigerant, without yielding unpredictable results.
Further regarding the heat insulating material, Knatt provides for the filling of the case and as discussed in claim 16 would similarly aid leak prevention.
Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. 
At pages 3-5 of the remarks the Knatt reference is discussed as it relates to the combination. Applicant interprets the moving tube, corresponding to 210 of Knatt, as being fully outside of the evaporator case. The office disagrees in figure 13 Knatt shows the moving tube 210 penetrating the evaporator case. Further figures 7 and 8 show the connection of moving tube 210 with the evaporator 200 within the case; the joint being at an 90 degree elbow. Therefor because applicant’s argument is based on an interpretation of Knatt inconsistent with the teachings therein, the argument is unpersuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeong et al (US 11,047,616) evaporator within insulation of panel of refrigerator.
Lee (US 6,536,227) evaporator within insulation.
Negishi (US 4,951,481) evaporator within insulation.
Anderson et al (US 5,544,495) evaporator within insulation.
Yamada et al (US 2021/0131706) urethane to cover refrigerant pipe brazing locations.
Patterson (US 5,154,792) urethane refrigerant pipe enclosure.
Hirano et al (US 4,459,826) evaporator case.
Viklund et al (US 2009/0266105) evaporator rearrangement.
Lee (US 5,819,552) evaporator case with tab and groove mounting arrangement.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763